DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. Applicant has argued that the amendment to claim 1 reciting “wherein the first electrode and the second electrode are configured to absorb a target molecule without an energetic cost” and claim 38 reciting “wherein the energetic cost is the application of an electrical potential” differentiates the claimed invention from the disclosure of Su et al because Su et al teach applying an electrical potential during the target species absorption.  
In response, the claim amendments relate to configurations (i.e. capabilities) of the recited first electrode and second electrode.  Importantly, the specification does not address any particular adaptation that permit the first electrode or second electrode to perform in this manner, such that one of ordinary skill in the art at the time of filing would have understood that it was the composition of the first electrode and the composition of the second electrode that gave the first electrode and the second electrode this capability.  Thus, since the combination of Su et al, Tian et al and Xu et al teach making an electrochemical cell having a first electrode and a second electrode of the same composition as is claimed, one of ordinary skill in the art would have expected the electrochemical cell of Su et al as modified by Tian et al and Xu et al to inherently possess the capability to absorb a target molecule without an energetic cost.  
Further, it is noted that the claim language “without an energetic cost” implies that the reaction occurs spontaneously, but the Office also notes that the reaction has an energetic cost to desorb the target molecule from the electrodes as well as an energetic cost to reset the redox state of the electrodes to prepare the electrodes to absorb new target molecules.  Thus, the claim is being interpreted to mean that the first and second electrode were capable of absorbing target molecules without having to have an applied energy/potential at the time of absorption, but not necessarily completely free of applied energy/potential in constructing the cell/electrodes, because of the necessary energy for preparing the electrodes for absorption.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2017/0113951) in view of Tian et al (“Nanostructured Electroactive Polymeric Composites for Energy Storage and Separation Applications”) and Xu et al (“On-Demand Capture and Release of Organic Droplets Using Surfactant-Doped Polypyrrole Surfaces”).
Su et al teach (see abstract, figs. 59A-59B, paragraphs [0143]-[0149], [0151]-[0152] and [0165]) an electrochemical cell comprising a first electrode comprising a first electrically conductive substrate and a first coating disposed on the first electrically conductive substrate, wherein the first coating comprised a redox-active polymer (e.g. polyvinyl(ferrocene)) and a second electrode comprising a second electrically conductive substrate and a second coating disposed on the second electrically conductive substrate, wherein the second coating was different from the first coating (i.e.-forming an asymmetric electrochemical cell).
Su et al additionally teach, with respect to fig. 78 (see also paragraph [0444]) using a redox compound on the second electrode that functioned at an opposite polarity to the redox-active polymer of the first electrode to permit the switching of polarity of the electrodes at the same time for reversible adsorption/desorption.
Thus, Su et al fail to teach (1) the first coating also comprising an adsorbent polymer and (2) the second coating comprising a second adsorbent polymer and a surfactant.
Regarding (1), Tian et al teach (see abstract and section 2.2.6) that an electrode comprising both polypyrrole and polyvinylferrocene exhibited superior properties for use as a capacitive electrode in separation systems.  Tian et al additionally teach (see section 5.1) that the PVF/PPy hybrid electrode shortened the transport pathway for electrolyte ions and improved the ionic conductivity which was also noted as being effective for “separation applications”.
Therefore, it would have been obvious to one of ordinary skill in the art to have additionally included an adsorbent polymer (e.g. polypyrrole) in the first electrode of Su et al with the redox-active polymer (polyvinylferrocene) as taught by Tian et al for the purpose of improving the functioning of the polyvinylferrocene redox electrode of Su et al.  	Regarding (2), Xu et al teach (see abstract) the use of a redox-active electrode comprising an adsorbent polymer (polypyrrole) doped with a surfactant (dodecylbenzenesulfonate).  The electrode was able to perform controlled capture and release of organic liquids such as dichloromethane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the redox-active electrode of Xu et al comprising an adsorbent polymer and a surfactant as the second electrode of Su et al to permit the electrochemical cell of Su et al to have added capture of organic molecules such as dichloromethane according to the teachings of Xu et al to the water treatment for removal of impurities performed by the electrochemical cell of Su et al.  
Note that Su et al do not expressly teach the first electrode and the second electrode being “configured to absorb a target molecule without an energetic cost”.  However, the Office must interpret this claim limitation to be consistent with the specification.  Here, the specification provides no special configuration for the electrodes to permit them to function as claimed.  Therefore, the configuration must be assumed to be an inherent result of using a first electrode and a second electrode having the claimed compositions.  Therefore, since the prior art teaches using electrodes having the claimed compositions, the evidence currently of record supports the conclusion that the electrodes of Su et al as modified by Tian et al and Xu et al were inherently configured to absorb a target molecule without an energetic cost.  
Regarding claim 2, Su et al teach (see paragraph [0165]) that the electrically conductive substrate of the electrodes could comprise copper.
Regarding claim 3, Tian et al suggests mixing polypyrrole with the polyvinylferrocene redox-active polymer.
Regarding claims 4 and 5, Su et al teach (see paragraph [0151]) a preferred embodiment of the redox-active polymer being polyvinylferrocene.
Regarding claim 6, Xu et al teach (see abstract) the surfactant being dodecylbenzenesulfonate.  
Regarding claim 8, Su et al, Tian et al, and Xu et al are silent with respect to the relative mass loading ratio of the first electrode and the second electrode.  However, since Su et al teach using different materials for the first electrode and the second electrode, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted routine experimentation to determine suitable relative amounts of the different materials for the first electrode and the second electrode.
Regarding claim 9, Su et al teach using the electrochemical cell for the removal of materials from water, and thus teach incorporating the electrochemical cell into a system.
Regarding claims 34 and 35, Su et al teach the target molecule being neutral and organic (see paragraph [0144]).
Regarding claim 36, Su et al teach (see paragraph [0195]) the target molecule including pharmaceutical compounds, pesticides, herbicides, or personal healthcare products.
Regarding claim 37, absent evidence to the contrary, the broad teaching of suitable target molecules by Su et al shows that the electrochemical cell would have been capable of functioning to extract one or more of the members of the Markush group of claim 37.  
Regarding claim 38, as noted with respect to claim 1, the specification fails to describe any particular configuration of the first electrode and second electrode to achieve the claimed effect.  Therefore, since Su et al as modified by Tian et al and Xu et al teach the same composition for first electrode and second electrode, one of ordinary skill in the art would have expected them to inherently be configured to absorb the target molecules without application of an electrical potential.  
Regarding claim 39, as noted with respect to claim 1, the specification fails to describe any particular configuration of the first electrode and second electrode to achieve the claimed effect.  Therefore, since Su et al as modified by Tian et al and Xu et al teach the same composition for first electrode and second electrode, one of ordinary skill in the art would have expected them to inherently be configured to absorb the target molecules at no energetic cost from a mixture of organic compounds.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794